ON MOTION TO DISMISS
Before SAMUEL, GULOTTA and CHE-HARDY, JJ.
SAMUEL, Judge.
The sole matter before us at this time is a plaintiff-appellee motion to dismiss the appeal taken by the defendant. The record has not been lodged in this court.
The motion alleges: The order of appeal was granted on June 23, 1980 returnable to this court on August 18, 1980; the defendant-appellant has failed to pay the appeal costs due the clerk of the trial court as required by LSA-C.C.P. Art. 2126; and the return date of August 18, 1980 expired without an extension thereof.
On this showing, mover’s remedy is in the trial court and not in this court; we are without jurisdiction to entertain the motion. As provided by LSA-C.C.P. Arts. 2088(9) and 2126, even after the granting of the order of appeal in the case of a devolu-tive appeal, and after the granting of such order plus the filing of the appeal bond in the case of a suspensive appeal, the trial court retains jurisdiction to dismiss the appeal or impose the other penalties provided in Article 2126.
Accordingly, the motion is dismissed without further consideration.
DISMISSED FOR LACK OF JURISDICTION.